Exhibit 10.2
Cooperation Agreement
on Outdoor Large LED Screen Medium


This agreement on cooperation of outdoor medium (LED video) has been entered
by and between
 
Liaoning Daily Newspaper Media Group Co., Ltd. (hereinafter referred to as Party
A)
and
Dalian Vastitude Media Group Co., Ltd. (hereinafter referred to as Party B)
 
on the basis of fairness and mutual benefit under Contract Law of the People’s
Republic of China and Advertisement Law of the People’s Republic of China to
fully exercise both parties’ resource advantages and achieve the objective of
mutual benefit.


Article One .Cooperation
 
1.1       Both parties shall cooperate on the LED screen located at Building 1,
Huigong Street, Shenhe District, Shenyang (the former telecommunication building
of China Netcom).


1.2       Party B shall act as the agent of Party A’s （Liaoning Daily）media
advertisement with the annual advertising fee of RMB 400,000 for period of 8
years.


1.3       Party B shall perform all clauses in the Outdoor Media Cooperation
Framework Agreement entered into between Party A and China Unicom Network
Communications Group Co. Ltd. Shenyang Branch (see attachment 1).


Article Two. Rights and Obligations of Both Parties
 
2.1      Party A shall be responsible to deal with all procedures in respect of
approval of the large LED screen as well as the land occupancy contract with
China Unicom Network Communications Group Co. Ltd. Shenyang Branch and assist
Party B in dealing with relevant approval procedures in Shenyang for legal and
normal operation.


2.2      Party B makes an exclusive investment on the large LED screen
(including the manufacturing of large screen LED and such costs for land
occupancy, electricity bill and management fees) and execute Outdoor Media
Cooperation Framework Agreement on. As an investment partner during the
operation, Party B shall be the owner of the LED with the exclusive rights for
its operation and pricing. Party B shall be responsible for all issues and
disputes arising from operating the large LED screen which have nothing to do
with Party A.


2.3      Both parties must abide by the contract during the implementation
process under the premise of not violating national laws and regulations. The
contract shall not be terminated without justified reasons. If either party
terminates the agreement with no justified reasons, it shall compensate the
other party for all losses suffered therefrom.
2.4  Party B shall pay the management fee of RMB 200,000 to Liaoning Sports
Bureau upon Party A’s authorization and execution of the cooperation agreement
and complete the production, installation and test of the large screen within 3
months. Party B shall provide Liaoning Sports Bureau with one-hour broadcasting
of The National Games from the large screen broadcasting everyday during the
12th National Games.
 
 

 
 
 

--------------------------------------------------------------------------------

 
2.5  Party A shall offer a 40% discount based on current year’s regular price
for the advertisement on Liaoning Daily to Party B.
 
 
2.6  Party B must not act as the agent of Liaoning Daily advertisements that
involve:
(1)  those customers who have signed contracts with Liaoning Daily in the
current and following years;
(2)  the propaganda by county, district, city or higher-level governments;
(3)  customers of Liaoning Daily who have published advertisements in Liaoning
Daily within half a year.


2.7  Party B shall be the agent of Liaoning Daily advertisements that issues its
own brands accounting for 20% of the total amount in the current year.


Article Three. Terms of Payment
 
3.1  Party B shall pay Party A the agent fee of RMB 400,000 for the first year
within two months from the execution of the agreement.


3.2  The annual agent fee of RMB 400,000 for the following year shall be paid
off at the end of December of the current year till the termination of the
contract.


Article Four. Agreement Termination
 
The agreement shall be terminated automatically if both parties failed to come
to an agreement on renewal upon the expiration of the agreement.


Article Five. Force Majeure
 
The agreement shall be terminated for failure in agreement performance by either
party due to any Force Majeure events in the contract period such as earthquake,
fire, change of governmental laws or regulations or other factors.


Article Six. Dispute Solution
 
Any disputes arising from performance of the agreement shall be solved through
negotiation between both parties or be submitted to the People’s Court in the
venue where their contract is performed for arbitration.
 
 

 
 
 

--------------------------------------------------------------------------------

 
Article Seven. Supplementary Provisions
 
7.1  Any matters not included in the contract may be incorporated into the
additional clauses or a supplementary agreement entered by both parties.
 
7.2  This agreement shall become effective since the date when it is signed and
stamped by both parties. This agreement is made in four duplicates, with each
party holding two copies of the same legal effectiveness.


Party A: (stamp) Liaoning Daily Newspaper Media Group Co., Ltd.
Authorized Representative: (signature)
Tel:
Date of Signing:


Party B: (stamp) Dalian Vastitude Media Group Co., Ltd.
Authorized Representative: (signature)
Tel:
Date of Signing: 10 Feb., 2010


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 